DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 9-12, filed 12/9/20, with respect to 1-3, 5-9, and 11-15 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a data driving apparatus and specifically including "wherein, after the first operation period, the second driver provides a first request command to the first driver in a first case that a fail occurred in the operation data received in the first operation period, the first driver provides a second read command to the memory in response to the first request command, in a second operation period following the first operation period, and the second driver receives the operation data, shared through the routing line in response to the second read command, in the second operation period.”
In regards to claim 12, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a data driving apparatus and specifically including " wherein, after the first operation period, the first driver and the one or more second drivers generate a request command when a fail occurred in the received operation data in the first operation period, and share the request command with the request line, the first driver provides a second read command to the memory in response to the request 5Serial No.: 16/223,730Confirmation No.7514Attorney Docket No.: 103998-629361command, in a second operation period following the first operation period, and the driver having generated the request command, among the first driver and the one or more second drivers, receives the operation data shared through the routing line in response to the second read command in the second operation period.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/30/21







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622